UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the Year Ended December 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 Commission File Number000-51531 SUNESIS PHARMACEUTICALS,INC. (Exact name of registrant as specified in its charter) Delaware 94-3295878 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 395 Oyster Point Boulevard, Suite 400 South San Francisco, California 94080 (Address of principal executive offices, including zip code) (650)266-3500 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class: Name of Each Exchange on Which Registered: Common Stock, par value $0.0001 per share The NASDAQ Stock MarketLLC Securities registered pursuant to Section12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes☐No☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.Yes☐No☒ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes☒No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.☒ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☒ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2.)Yes☐No☒ The aggregate market value of common stock held by non-affiliates of the registrant, based on the closing sales price for such stock on June30, 2016, as reported by The NASDAQ Stock Market, was $43,332,609. The calculation of the aggregate market value of voting and non-voting stock excludes 1,371,299 shares of the registrant’s common stock held by current executive officers, directors and stockholders that the registrant has concluded are affiliates of the registrant. Exclusion of such shares should not be construed to indicate that any such person possesses the power, direct or indirect, to direct or cause the direction of the management or policies of the registrant or that such person is controlled by or under common control with the registrant. The total number of shares outstanding of the registrant’s common stock, $0.0001 par value per share, as of February 24, 2017, was 20,924,522. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Definitive Proxy Statement, to be filed with the Securities and Exchange Commission pursuant to Regulation14A in connection with the 2017 Annual Meeting of Stockholders of Sunesis Pharmaceuticals,Inc. (hereinafter referred to as “Proxy Statement”) are incorporated by reference in PartIII of this report. Such Proxy Statement will be filed with the Securities and Exchange Commission not later than 120days after the conclusion of the registrant’s year ended December 31, 2016. SUNESIS PHARMACEUTICALS,INC. TABLE OF CONTENTS Page No. PART I ITEM1. Business 3 ITEM1A. Risk Factors 21 ITEM1B. Unresolved Staff Comments 36 ITEM2. Properties 36 ITEM3. Legal Proceedings 36 ITEM4. Mine Safety Disclosures 36 PART II ITEM5. Market For Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 37 ITEM6. Selected Financial Data 39 ITEM7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 ITEM7A. Quantitative and Qualitative Disclosures About Market Risk 48 ITEM8. Financial Statements and Supplementary Data 50 ITEM9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 75 ITEM9A. Controls and Procedures 75 ITEM9B. Other Information 75 PART III ITEM10. Directors, Executive Officers and Corporate Governance 76 ITEM11. Executive Compensation 76 ITEM12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 76 ITEM13. Certain Relationships and Related Transactions, and Director Independence 77 ITEM14. Principal Accounting Fees and Services 77 PART IV ITEM15. Exhibits, Financial Statement Schedules 78 ITEM16. Form 10-K Summary 78 Signatures 79 Exhibit Index 80 2 PART I SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report, including the information we incorporate by reference, contains “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, Section21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, and the Private Securities Litigation Reform Act of 1995, which involve risks, uncertainties and assumptions. All statements, other than statements of historical facts, are “forward-looking statements” for purposes of these provisions, including without limitation any statements relating to our strategy, including receiving approval of vosaroxin from the European Medicines Agency, our regulatory and clinical strategies for gaining marketing approval in the United States, our marketing plans and commercialization strategies for vosaroxin, if approved,, and the commercial potential of vosaroxin in Europe and clinical development of SNS-062, presenting clinical data and initiating clinical trials, our future research and development activities, including clinical testing and the costs and timing thereof, sufficiency of our cash resources, our ability to raise additional funding when needed, any statements concerning anticipated regulatory activitiesor licensing or collaborative arrangements, our research and development and other expenses, our operations and legal risks, and any statement of assumptions underlying any of the foregoing. In some cases, forward-looking statements can be identified by the use of terminology such as “anticipates,” “believe,” “continue,” “could,” “estimates,” “expects,” “intend,” “look forward,” “may,” “seeks,” “plans,” “potential,” or “will” or the negative thereof or other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements contained herein are reasonable, there can be no assurance that such expectations or any of the forward-looking statements will prove to be correct, and actual results could differ materially from those projected or assumed in the forward-looking statements. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of many factors, including but not limited to those set forth under “Risk Factors,”and elsewhere in this report. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. All forward-looking statements included in this report are based on information available to us on the date of this report, and we assume no obligation to update any forward-looking statements contained in this report. In this report, “Sunesis,” the “Company,” “we,” “us,” and “our” refer to Sunesis Pharmaceuticals,Inc. and its wholly-owned subsidiaries, except where it is made clear that the term refers only to the parent company. ITEM1. BUSINESS General Sunesis is a biopharmaceutical company focused on the development and commercialization of new oncology therapeutics for the treatment of solid and hematologic cancers. The Company’s primary activities since incorporation have been conducting research and development internally and through corporate collaborators, in-licensing and out-licensing pharmaceutical compounds and technology, conducting clinical trials and raising capital. In January 2014, we announced the expansion of our oncology pipeline through separate global licensing agreements for two preclinical kinase inhibitor programs. The first agreement, with Biogen Idec MA, Inc. (“Biogen”), is for global commercial rights to SNS-062, a selective non-covalently binding, reversible oral inhibitor of BTK. We filed a Clinical Trial Authorization application in the first quarter of 2016 in Belgium and enrolled the first subjects in a Phase 1A study of SNS-062 in healthy volunteers. In September and again in December 2016, we announced results from the Company’s Phase 1A study in healthy volunteers evaluating the oral non-covalent, reversible BTK inhibitor SNS-062. The study demonstrated a favorable safety, pharmacokinetic (PK) and pharmacodynamic (PD) profile for SNS-062 in healthy subjects.In December 2016 we filed an Investigational New Drug (“IND”) application with the FDA to conduct a Phase 1B/2 trial in patients with various B-cell malignancies, and in January 2017 the IND was cleared to proceed. The second agreement, with Millennium Pharmaceuticals, Inc., a wholly-owned subsidiary of Takeda Pharmaceutical Company Limited (“Takeda”), is for global commercial rights to several potential first-in class, pre-clinical inhibitors of the novel target PDK1. In 2014, we selected two PDK1 inhibitors, SNS-229 and SNS-510, of which we have taken one, SNS-229, into IND-enabling pharmacology absorption, distribution, metabolism and excretion, and toxicology studies.
